SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 March 28, 2012 Commission File Number: 0-29374 EDAP TMS S.A. Parc Activite La Poudrette Lamartine 4/6 Rue du Dauphine 69120 Vaulx-en-Velin - France Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [ x] Form 40-F [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the Registrant, by furnishing theinformation contained in this Form, is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934 Yes [] No [x ] (If “Yes” is marked, indicate below the file number assigned to the Registrant in connection with Rule 12g3-2(b): 82- ) This report on Form 6-K is hereby incorporated by reference in the following registration statement of EDAP TMS S.A. on Form F-3: file number 333-177224. EXHIBIT LIST Exhibit No. Description Exhibit 1.1 Letter Agreement between Rodman & Renshaw, LLC and EDAP TMS SA, dated February 17, 2012 Exhibit 1.2 Amended Letter Agreement between Rodman & Renshaw, LLC and EDAP TMS SA, dated as of March 26, 2012 Exhibit 4.1 Form of Warrant for Ordinary Shares of EDAP TMS SA expiring March 28, 2017 Exhibit 5.1 Opinion of Jones Day, French counsel to EDAP TMS SA Exhibit 5.2 Opinion of Jones Day, U.S. counsel to EDAP TMS SA Exhibit 99.1 Form of Securities Purchase Agreement SIGNATURES Pursuant to the requirements of the Securities Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: March 28, 2012 EDAP TMS S.A. /s/ MARC OCZACHOWSKI MARC OCZACHOWSKI CHIEF EXECUTIVE OFFICER
